Citation Nr: 1145002	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-18 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1975 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was scheduled to testify before a Member of the Board in a videoconference hearing in November 2011.  Because the Veteran withdrew the hearing request in October 2011, the hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. 
§ 20.704(d) (2011); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.  

2.  The Veteran sustained a right shoulder injury in service.

3.  Right shoulder disorder symptoms were not chronic in service.

4.  Right shoulder disorder symptoms have not been continuous since service separation.

5.  The Veteran's currently diagnosed right shoulder disability is not related to active service.

6.  The Veteran did not sustain a left shoulder injury in service.

7.  Left shoulder disorder symptoms were not chronic in service.

8.  Left shoulder disorder symptoms have not been continuous since service separation.

9.  The Veteran's currently diagnosed left shoulder disability is not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely March 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA joint examinations in 
June 2007 and March 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues of service connection for a right shoulder disorder and left shoulder disorder has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, VA examinations, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Right Shoulder Disorder

The Veteran contends that he has a right shoulder disorder that began during active service.  During the current claim, the Veteran asserted that he injured his right shoulder during service.  

After a review of all the evidence, the Board finds that the Veteran sustained a right shoulder injury in service.  An October 1984 service treatment record shows that the Veteran was treated for a right shoulder injury in service.  The service examiner reported no trauma, no redness or swelling, and normal range of motion.  The service examiner diagnosed muscle strain.  The Veteran was prescribed medication and was placed on temporary restricted duty.  In a November 1984 service treatment record, the Veteran reported right shoulder pain.  The service examiner reported some tenderness and normal range of motion.  The service examiner diagnosed muscle strain.  The Veteran was given medication and was placed on physical therapy.  

The Veteran's service treatment records indicate that the Veteran's right shoulder problems resolved with treatment so the symptoms of right shoulder disorder were not chronic in service.  See 38 C.F.R. § 3.303(b).  The Veteran was not placed on permanent profile or permanent restriction in service because of a right shoulder injury.  A March 1988 service "Report of Medical Examination" was negative for any right shoulder disorder or right shoulder disorder symptoms, marking as normal "upper extremities."  A December 1993 service "Report of Medical Examination" was negative for any right shoulder disorder or right shoulder disorder symptoms, marking as normal "upper extremities."  A December 1998 service "Report of Medical Examination" was negative for any right shoulder disorder or right shoulder disorder symptoms, marking as normal "upper extremities."  The 
January 1999 service retirement clinical evaluation does not note any findings of a right shoulder disorder or right shoulder disorder symptoms, marking as normal "upper extremities."  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that right shoulder disorder symptoms have not been continuous since service separation in 
July 1999.  As indicated, the January 1999 service retirement clinical examination did not reflect a right shoulder disorder.  Following service separation in July 1999, the evidence of record shows no complaints, diagnosis, or treatment for a right shoulder disorder until 2006.  The absence of post-service complaints, findings, diagnosis, or treatment for seven years after service is one factor that tends to weigh against a finding of continuous right shoulder disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Other evidence of record includes a February 1999 VA general medical examination, approximately three months before his separation from active duty, where the Veteran did not report any right shoulder disorder or right shoulder disorder symptoms.  The VA examiner did not diagnose a right shoulder disorder or report any right shoulder disorder symptoms.  In VA treatment records dated from January 2000 to January 2004, the Veteran did not report any right shoulder disorder or right shoulder disorder symptoms.  In a March 2000 VA treatment record, the VA examiner reported the Veteran's musculoskeletal system was normal.  

With regard to the Veteran's more recent assertions made as part of the current compensation claim, including the June 2007 VA joints examination report history, that he has had right shoulder problems since separation from service in July 1999, the Board finds that, while the Veteran is competent to report the onset of his right shoulder disorder symptoms, his recent report of continuous right shoulder disorder symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's statements as to continuous right shoulder disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous clinical evaluation at the January 1999 service retirement examination that reported no right shoulder disorder or right shoulder disorder symptoms; the February 1999 VA general medical examination where the Veteran did not report any right shoulder disorder or right shoulder disorder symptoms; VA treatment records dated from 
January 2000 to January 2004, where the Veteran did not report any right shoulder disorder or right shoulder disorder symptoms; and the March 2000 VA treatment record where the VA examiner reported the Veteran's musculoskeletal system was normal.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed right shoulder disability is not related to his active service.  In a June 2007 VA joints examination, the VA examiner diagnosed mild right shoulder arthritis.  In the March 2008 VA joints examination, the VA examiner diagnosed right shoulder arthropathy.  In the March 2008 opinion, the VA examiner opined that, based on the evidence of record, the Veteran's right shoulder disability was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that the pain and stiffness in the Veteran's right shoulder in service were not early manifestations of the current right shoulder disability.  The VA examiner further reasoned that there was no evidence of trauma to the right shoulder in service, including no acromioclavicular (AC) separation, dislocation, tear, or arthritis that could indicate a traumatic injury.  

The weight of the competent evidence demonstrates no relationship between the Veteran's current right shoulder disorder and his military service, including no credible evidence of continuity of symptomatology of a right shoulder disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The only probative nexus opinion on file, in March 2008, weighs against the claim.  The March 2008 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file and fully articulated the opinion.  For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a right shoulder disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic right shoulder disorder symptoms and post-service right shoulder disorder symptoms.   Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Left Shoulder Disorder

The Veteran contends that he has a left shoulder disorder that began during active service.  During the current claim, the Veteran asserted that he injured his left shoulder during service.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a left shoulder injury or disease in service, and did not experience chronic left shoulder disorder symptoms in service.  Service treatment records are negative for any complaints or treatment for a left shoulder injury or disease.  The evidence in this case includes the clinical evaluation at the January 1999 service retirement examination that found normal "upper extremities."  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that bilateral knee disorder symptoms have not been continuous since service separation in 
July 1999.  As indicated, the January 1999 service retirement clinical examination did not reflect a left shoulder disorder.  Following service separation in 
July 1999, the evidence of record shows no complaints, diagnosis, or treatment for a left shoulder disorder until 2006.  The absence of post-service complaints, findings, diagnosis, or treatment for seven years after service is one factor that tends to weigh against a finding of continuous left shoulder disorder symptoms after service separation.  See Buchanan, at 1337; see also Maxson, at 1333.  The Veteran's earlier service connection claims to VA for other disabilities also did not include or mention a left shoulder disorder.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

Other evidence of record includes a February 1999 VA general medical examination, approximately three months before his separation from active duty, where the Veteran did not report any left shoulder disorder or left shoulder disorder symptoms.  The VA examiner did not diagnose a left shoulder disorder or report any left shoulder disorder symptoms.  In VA treatment records dated from 
January 2000 to January 2004, the Veteran did not report any left shoulder disorder or left shoulder disorder symptoms.  In a March 2000 VA treatment record, the VA examiner reported the Veteran's musculoskeletal system was normal.  

With regard to the Veteran's more recent assertions made as part of the current compensation claim, including the June 2007 VA joints examination report history, that he has had left shoulder problems since separation from service in July 1999, the Board finds that, while the Veteran is competent to report the onset of his left shoulder disorder symptoms, his recent report of continuous left shoulder disorder symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous left shoulder disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous clinical evaluation at the January 1999 service retirement examination that reported no left shoulder disorder or left shoulder disorder symptoms; the February 1999 VA general medical examination where the Veteran did not report any left shoulder disorder or left shoulder disorder symptoms; VA treatment records dated from January 2000 to January 2004, where the Veteran did not report any left shoulder disorder or left shoulder disorder symptoms; and the March 2000 VA treatment record where the VA examiner reported the Veteran's musculoskeletal system was normal.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current left shoulder disorder and his military service, including no credible evidence of continuity of symptomatology of a left shoulder disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a left shoulder disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic left shoulder disorder symptoms and post-service left shoulder disorder symptoms.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


